I dissent as to the punishment. The local administrative committee was uncertain as to whether the acts complained of were improper, as shown by their recommendations, and they found that petitioner did not act in bad faith. They recommended that if his actions were objectionable he be privately reprimanded. We hold that they are objectionable, and I am disposed to follow their recommendation. I believe that a mere suggestion to petitioner that he desist from the practices herein found objectionable would be followed promptly. A reprimand is, in my judgment, the extreme penalty justified by the facts. *Page 714